Citation Nr: 0918050	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  03-30 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a left thumb 
disability, to include as secondary to the Veteran's service-
connected residuals of a traumatic fracture of the 2nd and 
3rd proximal phalanx of the left (major) hand.  

2.  Entitlement to an increased rating for residuals of a 
traumatic fracture of the 2nd and 3rd proximal phalanx of the 
left (major) hand, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from June 1965 to June 1967.  
He also had an unverified period of service in the Naval 
Reserves.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the above claims.

In his substantive appeal submitted in October 2003, the 
Veteran requested a hearing before a Veterans Law Judge of 
the Board.  The following month, however, he withdrew the 
request for a hearing.  

The issues were remanded by the Board in March 2004 for 
further development.  A decision was subsequently promulgated 
by the Board in March 2006, which the Veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In a December 2006 Order, the Court granted a Joint Motion 
for Remand, vacated the March 2006 Board decision, and 
remanded the matter to the Board for further review.  

The issues were again remanded by the Board for additional 
development in July 2007, February 2008, and December 2008.  

Although the Board has previously referred issues of 
entitlement to service connection for left carpal tunnel 
syndrome, cramping of the left fourth and fifth fingers, and 
muscle and nerve damage to the left hand as secondary to 
service-connected residuals of a traumatic fracture of the 
2nd and 3rd proximal phalanx of the left (major) hand for 
appropriate action, the Board has now determined that the RO 
has sufficiently adjudicated the issue of muscle and nerve 
damage to the left thumb in connection with the current 
claims on appeal, and that as a result of the Board's 
decision to grant service connection for such disability, 
this action cannot be considered prejudicial to the Veteran.  
In view of the fact that the other issues have not yet been 
adjudicated, however, the Board will once again refer the 
remaining issues to the RO for appropriate consideration, 
including an additionally raised issue of entitlement to 
arthritis of the left hand as secondary to service-connected 
residuals of a traumatic fracture of the 2nd and 3rd proximal 
phalanx of the left (major) hand.  

As a result of the Board's decision to grant additional 
disability as secondary to the Veteran's service-connected 
residuals of traumatic fracture of the 2nd and 3rd phalanx of 
the left (major) hand, the Board finds that the issue of 
entitlement to a rating in excess of 20 percent for residuals 
of a traumatic fracture of the 2nd and 3rd proximal phalanx 
of the left (major) hand will have to be remanded to give an 
opportunity to the RO to consider an appropriate rating and 
the Veteran an opportunity to respond thereto.  This issue is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran developed left median nerve damage with 
associated spasming of the left thumb as a result of his 
service-connected residuals of a traumatic fracture of the 
2nd and 3rd proximal phalanx of the left (major) hand.  


CONCLUSION OF LAW

The Veteran's left median nerve damage with associated 
spasming of the left thumb is proximately due to or the 
result of the service-connected residuals of a traumatic 
fracture of the 2nd and 3rd proximal phalanx of the left 
(major) hand.  



REASONS AND BASES FOR FINDING AND CONCLUSION

Given the favorable disposition, a discussion as to whether 
VA duties pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) have been satisfied is not required.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases, 
including arthritis, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2008).  Under 38 C.F.R. 
§ 3.310, secondary service connection is permitted based on 
aggravation; compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  

Establishing service connection for a disability on a 
secondary basis essentially requires evidence sufficient to 
show: (1) that a current disability exists; and (2) that the 
current disability was either caused or aggravated by a 
service-connected disability.  38 C.F.R. §§ 3.303, 3.310.

The Veteran contends that he developed disability of the left 
thumb as a result of his service-connected residuals of 
traumatic fracture of the 2nd and 3rd phalanx of the left 
(major) hand.  

The Veteran fractured the proximal phalanx of the 2nd and 3rd 
fingers (index, and middle or long) of his left hand in 
service in November 1966.  He is left handed, so that hand is 
his major hand.  On separation examination in June 1967, a 3-
inch scar of the left thumb was noted.  On reserve 
examination in February 1969, ankylosis of the distal joint 
of the left thumb was also noted.  Service connection for 
traumatic fracture of the second and third proximal phalanx 
was granted, effective December 1999, and a 20 percent rating 
was assigned.

A VA X-ray report of the left hand conducted in July 1999 is 
of record.  Soft tissue swelling and multiple fragments at 
the base of the proximal phalanx of the thumb from the 
previous injury were noted.

A VA examination was conducted in March 2000.  The Veteran 
stated that he did not experience any problems with his 
fingers until 1991, when he experienced cramping and weakness 
of the left hand, which had become progressively worse.  Left 
hand grip strength was 4/5.  The Veteran could fully flex his 
second and third digits of the left hand to oppose his thumb.  
The diagnosis was residuals of traumatic fracture of the 
second and third proximal phalanx.  The examiner stated that 
the examination was conducted during a period of quiescent 
symptoms, that the Veteran's symptoms could be significantly 
altered during flare-ups, and that quantification of such 
changes would require an examination during the flare-up.

A VA examination was conducted in June 2001.  The Veteran 
stated that his left hand cramped.  Physical examination 
found no evidence of any deformity or atrophy of the upper 
extremities.  Left hand grip strength was 4/5.  There was no 
sensory deficit of the hands.  Motion of all fingers of the 
left hand revealed medial interphalangeal joint flexion of 80 
degrees, proximal interphalangeal joint flexion of 105, 
distal interphalangeal joint flexion of 60 degrees and 
extension of 0 degrees.  Phalen's and Tinel's signs were 
negative.  The diagnosis was status post fracture of the 
proximal phalanges of the left index, long and ring fingers 
with no residual impairment.

A VA progress note with addendum dated in February 2002, is 
of record.  The physician noted that the Veteran's left hand 
grip strength was 3-4/5.  A long scar over the left thumb was 
noted.  He stated that secondary to this injury, the Veteran 
was having increasing difficulty using his left hand which 
required a normally functioning opposable thumb, and that use 
of the thumb in an alternative manner caused the Veteran 
significant distress

A VA examination was conducted in July 2002.  The Veteran 
complained of severe pain and discomfort in his left hand.  
The Veteran stated that he was born with an extra thumb on 
the left hand and it was surgically removed.  He also stated 
that he had developed a left thumb condition because his 
service-connected second and third finger condition caused 
him to overuse the left thumb.  A left hand X-ray was 
reported to reveal normal findings.  The examiner stated that 
the Veteran had a status post crush injury to the first and 
second proximal phalanges of the left hand with decreased 
range of motion and grip strength.  The examiner also found a 
mass, etiology unknown, between the left thumb and index 
finger.  The examiner also stated this mass was not a 
residual of the in-service trauma.

A VA examination was conducted in May 2003.  The Veteran 
complained of a tingling sensation in both hands.  The 
veteran did not have any incapacitating symptoms within the 
past year.  Left hand examination noted no deformity, atrophy 
or sensory defect.  Hand grip strength was 5/5, bilaterally.  
The Veteran was unable to touch the proximal palmar crease 
with his left index and long fingers by 3 centimeters.  
Regarding the left index and long fingers, metaphalangeal 
joint flexion was 70 degrees (normal was 90 degrees), 
extension was 0 degrees (normal was 0 degrees), proximal 
interphalangeal joint flexion was 90 degrees (normal was 100 
degrees), and distal interphalangeal joint flexion was 45 
degrees (normal was 90 degrees).  The diagnosis was status 
post fracture of the left index and long fingers with 
residual restriction of the small joints of the fingers; and 
thumb examination was normal.

A private medical record from Dr. Al-Khalidi, dated in 
September 2003, reflects the Veteran's history of a crush 
injury to the index and long fingers in service in 1966.  
Over the past two years, the Veteran reported tingling and 
numbness in the left hand more so than the right.  He 
complained of tingling in all 5 digits, but more so in the 
thumb, index, and long finger.  Examination revealed 
hypesthesia in the thumb, index, and longer fingers of both 
hands, and hypesthesia in the little and ring fingers of the 
left hand but not as much as the median nerve distribution.  
The Tinel sign over the median nerve at the wrist was 
positive, bilaterally, more so on the left.  The Veteran's 
Tinel sign over the ulnar nerve in the cubital groove and 
Guyon's Canal of the left elbow was also positive.  His grip 
was 430 on the right and 140 on the left.  The diagnosis was 
bilateral carpal tunnel more severe on the left, rule out 
ulnar nerve compression of the left forearm either at the 
elbow or wrist.  

A private medical report from Dr. Seybold, dated in December 
2004, reflects that the Veteran had sustained a fracture of 
the second and third proximal phalanx during service.  The 
Veteran reported that because he had had lost range of motion 
in these two digits for his entire working career and beyond, 
requiring him to "hold objects with a pen," and do wire 
crimping with an abnormal grip.  Because of this, there had 
been excessive pressure across the thenar and hypothenar 
space, and now he had developed persistent carpal tunnel 
syndrome.  The diagnosis was severe carpal tunnel syndrome of 
the left hand secondary to overuse syndrome with abnormal 
hand mechanics secondary to a fracture of the base of the 
second and third proximal phalanx in 1966.  The examiner 
further commented that based on the Veteran's history and 
physical examination, it was apparent that there was a causal 
relationship between the carpal tunnel syndrome an[d] 
abnormal mechanics of his hand over an extended period of 
time.  

A VA examination was conducted in October 2005.  The examiner 
stated that the claims file was reviewed.  The Veteran 
complained of persistent left hand pain, soreness, 
tenderness, and aching.  Physical examination of the left 
hand noted that the thumb had a congenital deformity.  
Examination of the left index and long fingers showed no 
swelling, deformity, or pain.  The Veteran had good 
dexterity, except he could only get the tip of his thumb to 
the tip of his little finger to within 1/2 inch.  The 
examiner noted that the Veteran's left hand grip with 
attachment was good, but a little diminished compared to the 
right hand.  It was also noted that the Veteran had full and 
complete range of motion of the distal interphalangeal, 
proximal interphalangeal, and metaphalangeal joints of the 
left index and long fingers.  The examiner stated, according 
to the DeLuca elements, repetitive use caused increased 
aching, pain, soreness, tenderness, and fatigability.  No 
change was noted on examination.  The examiner concluded that 
any comment on range of motion change would be speculative.  
An X-ray examination of the left hand revealed minimal 
arthritis.

The diagnosis was residual fracture, proximal phalanx, left 
index and long fingers; and congenital polydactyly, left 
thumb post operative.  The examiner stated that the Veteran's 
left thumb condition was not related to his in-service crush 
injury either by causation or aggravation.

In a private medical statement, dated in January 2006, 
rehabilitation specialist, A. Buckley, indicated that during 
occupational therapy treatment, he observed the Veteran 
experience a left hand cramping episode.  He stated that the 
cramping episode appeared to affect the intrinsic muscle 
groups of the left hand.  The thenar muscle contraction 
caused the thumb to flex into the palm with the 
interphalangeal (IP) straight.  The second digit was also 
affected at which time it flexed at the metacarpophalangeal 
(MP) level with the IP's extended.  The above incident was 
stated to have occurred spontaneously.  It was recognized by 
the Veteran that his activity level had increased earlier 
that day at which time he was moving furniture.  The cramping 
was relieved with palpation to the thenar muscle group with 
passive extension and abduction of the first digit.  During 
the time of the cramping, the Veteran was reportedly unable 
to execute volitional movements of the left fingers.

Private progress notes from February 2007 reflect that in 
early February 2007, the Veteran complained of pain in his 
hands and elbows for the previous month.  The assessment was 
osteoarthritis.  Approximately a week and a half later, it 
was noted that the Veteran was still having a lot of 
stiffness in his hands.  The assessment included 
osteoarthritis of the hands.  

In a private medical statement from Dr. Jimenez, received in 
June 2007, it was noted that because of the minimal 
contracture deformity of the 2nd and 3rd left fingers, the 
Veteran had been having difficulty with use of the thumb and 
the 4th and 5th fingers.  Recently, it was also noted that 
the Veteran had reportedly been having more difficulty in 
using the hand because of an inability to spread and abduct 
the 5th finger.  He had been evaluated by a hand and 
orthopedic surgeon who diagnosed carpal tunnel syndrome.  He 
had also been evaluated by an occupational therapist who 
noticed the functional difficulties and spasm he was getting 
in the thenar muscle of his left hand.  Dr. Jimenez stated 
that there was no sign of inflammatory arthritis, the joints 
were not swollen, and there was no synovitis or signs of 
neurovascular compromise.  

VA rheumatology consultation in February 2008 revealed that 
the Veteran complained of pain and stiffness in the hands.  
He also had pain in both wrists.  X-rays of the hands were 
interpreted as pretty unremarkable except for old non-united 
fracture of the second phalanx.  Examination at this time 
revealed no soft tissue or joint swelling in the joints of 
the hands.  There was somewhat restricted motion at the 
second and third fingers, which was related to his old 
trauma, but no evidence of active arthritis.  The impression 
was pain and stiffness in the hands secondary to neuropathic 
pain, rule out inflammatory arthritis as the Veteran was on 
multiple anti-suppressive medication, which could mask the 
presentation, and degenerative joint disease, the examiner 
noting that the Veteran was 61 years old and did have slight 
narrowing above the IP joint.  

Further VA rheumatology consultation in May 2008 revealed an 
impression that included pain and stiffness in both hands 
with no evidence of inflammatory arthritis.  It was believed 
that the Veteran's complaints were multifactorial and could 
be related to peripheral polyneuropathy, as was suggested by 
neurology, and also to shoulder-hand syndrome.

In a September 2008 private consultation report, Dr. Graham, 
Dr. Graham noted the Veteran's medical history, which 
included an old crush injury of the left 2nd and 3rd fingers 
with some neuropathic changes and carpal tunnel syndrome of 
the left hand.  It was noted that the Veteran also had 
troubles with ulnar distribution and movement of the 5th 
finger.  It was further noted that if the Veteran used the 
left hand, the left thumb went into spasms into the palm of 
the left hand, which rendered the hand useless.  Examination 
revealed diffusion of the left thumb distal interphalangeal 
(DIP) joint.  There was also decreased flexion of the 2nd and 
3rd fingers of the left hand.  The 4th and 5th finger showed 
no synovitis or swelling with good range of motion.  In 
opening his hand, he could not bring the 5th finger into the 
rest of the hand without assistance.  The assessment was that 
the Veteran presented with osteoarthritis, presumably.  The 
examiner further noted that the Veteran had dysfunction of 
the left hand related to prior injury, and that he appeared 
to have secondary problems with gripping with the thumb 
related to the prior injury to the left 2nd and 3rd fingers 
and also carpal tunnel syndrome in that hand.  

In a medical statement, dated in October 2008, Dr. Graham 
stated that he had now had an opportunity to review the 
Veteran's medical history as contained in VA medical records.  
He again noted that the Veteran suffered a fracture of the 
2nd and 3rd metacarpal base in 1966 while in the service.  
Dr. Graham stated that based on the description of the 
Veteran and the physician[s], it appeared that the pain, 
cramping, and spasms were secondary to abnormal hand 
mechanics secondary to his prior fractures.  Dr. Graham 
further stated that it appeared that his disability was at 
least as likely as not secondary to his service injury, and 
that the amount of disability would be approximately 50 
percent.  There was also at least as likely as not continued 
aggravation as a result of his prior service injury.  

In support of his claim, the Veteran has now submitted 
numerous letters from various private examiners, the most 
significant of which (at least as far as the left thumb is 
concerned) are the letter from Dr. Al-Khalidi, dated in 
September 2003, the letter from rehabilitation specialist, A. 
Buckley, dated in January 2006, and the letters from Dr. 
Graham, dated in September and October 2008.  Turning first 
to the letter from Dr. Al-Khalidi, this physician offers 
persuasive evidence of the involvement of the median nerve 
distribution with respect to the Veteran's left thumb 
disability.  In addition, in his statement of January 2006, 
with very specific detail, A. Buckley noted that the thenar 
muscle contraction caused the thumb to flex into the palm 
with the IP straight, and that the second digit was also 
affected in that it flexed at the MP level with the IP's 
extended.  In addition, after concluding in his September 
2008 letter that the Veteran appeared to have secondary 
problems with gripping with the left thumb that were related 
to his prior injury to the left 2nd and 3rd fingers, in his 
October 2008 letter, Dr. Graham stated that the pain, 
cramping, and spasms were secondary to abnormal hand 
mechanics secondary to the Veteran's prior fractures, and 
that it appeared that his disability was at least as likely 
as not secondary to his service injury.  

In addition, while VA examiners have asserted that the 
Veteran's left thumb disability was congenital in nature and 
not related to his in-service injury, the Board finds that 
they have not specifically addressed the issue of whether any 
aspect of his current left thumb disability was related to 
his service-connected disability and/or whether any aspect of 
current disability was aggravated by service-connected 
disability.  The Board also finds that the May 2008 VA 
examiner's statements that the Veteran's complaints were 
multifactorial and could be related to peripheral neuropathy, 
are actually, at least to some extent, also supportive of the 
claim.  

Consequently, given the opinions of Dr. Graham that are found 
to support the conclusion that the Veteran's spasming of the 
left thumb is at least in part secondary to his service-
connected disability, and the lack of contradictory opinion 
specifically on point, the Board will give the Veteran the 
benefit of the doubt, and grant service connection for left 
median nerve damage with associated spasming of the left 
thumb.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ashley v. Brown, 6 Vet. App. 52 (1993).  
While the Board has also considered whether arthritis of the 
thumb should also be granted as secondary to service-
connected disability, arthritis of the thumb has never been 
diagnosed based on X-ray findings, and, in any event, the 
Board has additionally referred the issue of entitlement to 
service connection for left hand arthritis to the RO for 
appropriate consideration.  


ORDER

Service connection for left median nerve damage with 
associated spasming of the left thumb is granted.


REMAND

The Veteran is currently in receipt of a 20 percent 
evaluation for his service-connected residuals of a traumatic 
fracture of the 2nd and 3rd proximal phalanx of the left 
(major) hand, however the Veteran is now also service-
connected for left median nerve damage with associated 
spasming of the left thumb as secondary to this service-
connected disability.  Thus, the manner in which the RO may 
assign a rating for this newly service-connected disability 
may have an impact on the Board's decision with respect to 
the Veteran's increased rating claim.  Thus, the Board finds 
that it is currently precluded from addressing this claim 
until the RO has assigned a rating for the newly service-
connected disability.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should assign an appropriate 
rating for the Veteran's newly service-
connected disability of left median 
nerve damage with associated spasming 
of the left thumb.

2.  Thereafter, the RO should 
readjudicate the Veteran's claim for an 
increased rating for his service-
connected residuals of a traumatic 
fracture of the 2nd and 3rd proximal 
phalanx of the left (major) hand.  If 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


